Citation Nr: 0328826	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with anterior cruciate 
ligament tear and post-arthroscopy. 

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from June 1981 to September 
1992.

This matter is comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2003, the veteran's representative raised the 
issue of secondary service connection for ankle disabilities, 
which had been previously denied.  This issue is referred to 
the RO for appropriate action.


REMAND

A review of the record shows that since the most recent VA 
compensation examination in March 2001 the veteran has 
continued to receive treatment at a VA outpatient clinic for 
complaints pertaining to his knees.  X-rays conducted in May 
2001 reportedly showed arthritis of the left knee.  The Board 
finds that this evidence raises the issue of service 
connection for arthritis of the left knee on a secondary 
basis.  The Board further finds that this issue is 
intertwined with the issue entitlement to an increased rating 
for chondromalacia of the left knee and must be adjudicated 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In view of these facts the Board finds that a contemporaneous 
VA examination is warranted.  

The Board notes that the rating criteria for increased 
ratings for skin disorders, which includes scars, was 
revised, effective August 30, 2002.  The veteran has not been 
notified of these revisions.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Under that decision no less than a one-year 
notice for response is required.  The record shows that the 
veteran was informed of 38 C.F.R. § 3.159(b)(1) in the August 
2003 supplemental statement of the case.

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request the VA medical 
facility in Decatur, Georgia to furnish 
copies of any medical records pertaining 
to treatment for the knees covering the 
period from September 2001 to the 
present.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the service-connected 
bilateral knee disabilities.  The claims 
folder should be made available to the 
examiner prior to the examination.  In 
addition to x-rays, any other testing 
deemed necessary should be conducted.  It 
is requested that the examiner obtain a 
detailed occupational history. The 
examiner should specifically note the 
range of motion of knees as well as the 
extent of any recurrent subluxation or 
lateral instability.  The examiner should 
also describe any functional loss due to 
pain, weakened movement, excess 
fatigability, and incoordination, to 
include the degree of functional loss 
that is likely to result from flare-up or 
extended use.  The examiner is requested 
to furnish a detailed description of the 
scars of the left knee.  If arthritis of 
the left knee is diagnosed the examiner 
should render an opinion as to whether it 
is as likely as not that the arthritis is 
caused or aggravated by the service 
connected left knee disability.  

4.  Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the left knee on secondary 
basis.  If the benefit sought is not 
granted, the RO should notify the veteran 
of the denial and his appellate rights.  
If this claim is granted, the RO should 
consider whether a separate rating is 
warranted for the arthritis per 
VAOPGCPREC 23- 97 (July 1997). 

5.  Following any additional development 
deemed necessary, the RO should re-
adjudicate the issues in appellate 
status, to include the revised rating 
criteria for skin disorders.

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the revised 
rating criteria for skin disorders 
(scars) and the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



